Citation Nr: 0527720	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  96-21 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disability, to include post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for colds and a flu-
like illness.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
February 1979 to June 1979, and active military service from 
January 1991 to July 1991.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In 
October 2003, the Board remanded this case to the RO for 
further development.  The case was recently returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War from February 1991 to 
July 1991.

2.  The veteran's variously diagnosed a psychiatric 
disability, most recently identified as generalized anxiety 
disorder with depression and PTSD, has not been 
satisfactorily dissociated from his military service in 
Southwest Asia. 

3.  The veteran's diagnosed unexplained, generalized itching 
of the skin that resulted in lichen simplex, was manifested 
several years after Southwest Asia service and has not been 
satisfactorily dissociated from active military service in 
the Southwest Asia theater of operations during the Persian 
Gulf War as an undiagnosed illness.

4.  The competent and probative medical evidence does not 
associate hypertension to the veteran's military service on 
any basis.

5.  The competent medical evidence does not associate tinea 
pedis or claimed colds and a flu-like illness to the 
veteran's active service on any basis, including as due to 
undiagnosed illness; the cold symptoms are explained as 
intermittent and associated with common colds.


CONCLUSIONS OF LAW

1.  A variously diagnosed psychiatric disability was incurred 
in active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004). 

2.  A skin disorder identified as mild recurrent itching with 
lichen simplex may be presumed to have been incurred in 
service as due to undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117 (West 2002); 38 C.F.R. § 3.317 (2004). 

3.  Tinea pedis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004). 

4.  Hypertension was not incurred in or aggravated by 
military service and it may not be presumed to have been 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004). 

5.  A disability claimed as colds and a flu-like illness was 
not incurred in or aggravated by military service, to include 
as due to undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA is applicable to this appeal because the appellant's 
claim was received prior to November 9, 2000, the effective 
date of the new law but not finally adjudicated.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the decision below, the Board has granted the veteran's 
claims for service connection for a variously diagnosed 
psychiatric disorder, and for skin disorder manifested by 
recurrent itching and lichen simplex as an undiagnosed 
illness, and therefore the benefits sought on appeal have 
been granted in full to this extent.  Accordingly, regardless 
of whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the present case, regarding the claims for service 
connection for hypertension, a disorder manifested by flu-
like symptoms and a skin disorder identified as tinea pedis, 
the rating decisions in June 1995, March 1996 and April 1997 
explained the basis for denial.  The March 1996 statement of 
the case (SOC) included applicable reasoning and law and 
regulations. The supplemental statements of the case (SSOCs) 
in September 1999, November 2001 and March 2005 included 
applicable reasoning and law and regulations.

Collectively, the RO VCAA notice letters in November 2001, 
December 2001 and February 2004 informed the appellant of the 
provisions of the VCAA and explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
They advised the appellant that private or VA medical 
records would be obtained if the names and addresses of all 
sources of treatment and the approximate dates of treatment 
were provided.  They explained that VA would help obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the 
appellant on notice of the applicability and effect of the 
VCAA and of his rights and responsibilities under the law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
timing of the formal VCAA notice does comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  
All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the VA sought the 
development of the record to support an informed 
determination.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
the VCAA notice letter in February 2004 did contain language 
on page 1 that invited the veteran to submit any additional 
evidence he may have pertaining to his appeal and listed 
numerous examples of information sources.  Thus the Board 
finds that the appellant did have actual notice of the 
obligation to submit all relevant evidence to VA.  In the 
context of the entire record, the content requirements for a 
VCAA notice have been amply satisfied by the above 
notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which have not been obtained or for which reasonable 
procurement efforts have not been made.  The appellant 
identified records and medical reports have been added to the 
record.  The service medical records appeared complete.  The 
veteran received VA examinations and he did report for an 
examination scheduled pursuant to the Board remand.  As will 
be discussed below, there is no need for VA to obtain another 
medical opinion to fulfill the duty to assist as this was 
completed in February 2005.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  A number of specific 
disabilities enumerated in the statute and in VA regulations, 
such as hypertension, are presumed by law to have been 
incurred in service if shown to have been manifest to a 
degree of 10 percent or more within one year following the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Regarding compensation for certain undiagnosed illnesses, 
signs or symptoms that may be a manifestation of an 
undiagnosed illness include unexplained rashes or other 
dermatological signs or symptoms that are manifest to the 
required degree within the applicable period.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1)(i) (2003) 
providing manifestations to the required degree not later 
than December 31, 2006. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  It is the obligation of 
VA to render a decision which grants every benefit that can 
be supported in law while protecting the interests of the 
Government, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. §§ 3.103, 3.303(a).  

The service department medical examinations in September 
1983, October 1987, and March 1991, as well as a history 
obtained after Southwest Asia deployment in July 1991 are 
unremarkable for a psychiatric disability.  However, VA 
clinical records show the veteran reported a three-week 
history of anxiety when he was seen in late August 1991 and 
he was assessed with an adjustment disorder in October 1991.  
The records through late 1994 note he responded to medication 
given in 1991.  The service medical records show a 
quadrennial examination in September 1992 was unremarkable 
but the March 1995 examination noted history of nervous 
trouble and history of VA treatment for "nervous problems".  
A VA psychiatric examiner in March 1995 reported anxiety 
disorder, not otherwise specified and confirmed VA contact in 
1991 through a review of available data.  A service 
department clinical record in December 1995 noted follow-up 
for anxiety and assessment of panic disorder.  A VA clinician 
early in 1996 questioned whether anxiety was Persian Gulf 
related or existing prior to military service.  The VA 
psychiatry examiner in December 2001 did not diagnose PTSD, 
but did report panic disorder without agoraphobia.  The 
examiner reported that the veteran referred to his overall 
situation in the Persian Gulf and did not describe specific 
stressors and none were documented.  

The Board remand asked for an examiner to clarify the 
etiology of the diagnosed panic disorder; however, a VA 
examiner in March 2004 noted anxiety disorder with depression 
but did not provide the nexus opinion.  Early in 2005, 
another VA examiner reviewed the record and opined that 
anxiety disorder, with depression and PTSD, was likely 
related to the veteran's "stress condition" during Desert 
Storm mobilization due to anxiety and environmental 
conditions.  The weight of a medical opinion is diminished 
where that opinion is ambivalent, based on an inaccurate 
factual premise, or based on an examination of limited scope, 
or where the basis for the opinion is not stated.  See Reonal 
v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
These limiting factors are not present in this case since the 
opinion in February 2005 is direct, and it was made based 
upon a review of the entire record and it included a 
rationale supporting service connection.  The RO did not 
limit or constrain the review, and the record did show 
psychiatric complaints being recorded almost immediately 
after the veteran's separation from Persian Gulf service, 
which have persisted.  See, e.g., Colayong v. West, 12 Vet. 
App. 524, 535 (1999); Bielby v. Brown, 7 Vet. App. 260, 268-
69 (1994).  Similarly, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions, and certainly cannot oppose the competent VA 
medical opinion of record.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Accordingly service connection for the 
anxiety disorder with depression, which would include any 
PTSD symptoms, is granted.  

Regarding hypertension, the service medical records including 
medical examinations mentioned previously are unremarkable.  
Although these records include a December 1995 note that the 
veteran was followed-up for high blood pressure, his history 
of blood pressure problem since 1992 is not substantiated.  
Furthermore a VA general medical examiner in March 1995 noted 
the veteran denied a history of high blood pressure and the 
diagnosis was of a normotensive patient.  The VA examiner in 
February 2005 reviewed the record and determined that the 
arterial hypertension under treatment was not likely related 
to the veteran's military service.  The appellant did not 
challenge the specific conclusions with any competent medical 
evidence in response to the VA opinion.  See Wray v. Brown, 7 
Vet. App. 488, 492-93 (1995); Davis v. West, 13 Vet. App. 
178, 185 (1999) and Struck v. Brown, 9 Vet. App. 145, 155 
(1996).  This burden typically cannot be met by lay testimony 
or assertions because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin, supra.  Therefore, the Board finds, the 
preponderance of the evidence is against the claim of service 
connection for hypertension and the benefit of the doubt rule 
is inapplicable. 

As for service connection for a skin disorder, the evidence 
of record leaves no doubt as to the veteran's status as a 
Persian Gulf War veteran.  There is official documentation of 
record in this regard.  The question before the Board then, 
is whether he meets the criteria of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, i.e., that he exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317, and if so, whether the signs or symptoms 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent not later 
than December 31, 2006, and that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  He has the known 
clinical diagnosis of tinea pedis, which has not been linked 
to military service by competent evidence.  Although the 
service department records mention tinea pedis late in 1988, 
there is no competent evidence linking the disability to 
military service on any basis and the veteran has not 
provided such evidence.  The necessity of a medical 
examination/opinion does not attach where as here a veteran 
simply relates a disorder to military service and there is no 
competent medical opinion relating it to service or other 
competent evidence he suffered an event or injury that may be 
associated with symptoms he reported.  See Duenas v. 
Principi, 18 Vet. App. 514, 519-20 (2004).  

As for the skin manifestation of itching, the situation is 
decidedly different.  The VA examiner in March 1995 did not 
attribute the veteran's itching to the known diagnosis of 
tinea pedis or any other diagnosed illness.  Indeed, the 
opinion was that there was no skin lesion to explain the 
veteran's mildly recurrent itching and read fairly the 
examiner associated lichen simplex to chronic scratching.  
From the examination report, the itching complained of was 
generalized, as it was described as "all over" the body.  
This would meet the criteria for a compensable evaluation 
under the criteria then in effect.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806, providing a 10 percent evaluation for 
itching involving an extensive area.  Furthermore, as 
reflected in the cited rating scheme itching is among the 
signs or symptoms involving the skin contemplated in section 
3.317.  The weight of the opinion is enhanced as it was not 
equivocal and it was based on an accurate factual premise.  
Furthermore, the examiner undoubtedly had expertise in skin 
disorders and concluded the recurrent itching was not related 
to a known diagnosis of the skin.  See Reonal, Sklar and 
Guerrieri, all supra.  

The Board has the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  Nothing in the record attributes such itching to any 
known diagnosis.  The Board notes the RO denied the claim 
initially in June 1995 on the basis the manifestations shown 
were not manifested to a compensable degree within two years 
of Persian Gulf service.  That constraint is removed in the 
current version of the regulation.  The rationale given in 
April 1997 was that the skin manifestations were related to 
known clinical diagnoses of tinea pedis and lichen simplex, 
which misrepresents the examiner's opinion in March 1995.  
Although more recent evaluations have not mentioned 
persistent itching, the veteran's undiagnosed itching was 
manifested within the applicable period.  Therefore, in light 
of the overriding guidelines for adjudication cited 
previously, and mindful of the unchallenged VA medical 
opinion, the Board finds that service connection for 
recurrent itching as undiagnosed illness should be granted.  

Finally, with regard to a disability manifested by colds and 
flu-like illness, in March 1995 the VA general medical 
examiner noted the history and referred to common colds only 
sporadically.  The diagnosis was upper respiratory infections 
(common colds) by history.  VA outpatient records contain 
general medical examinations in August 2001, December 2001, 
December 2002, October 2003, February 2004 and January 2005 
that do not note unexplained or recurrent respiratory 
manifestations of any kind.  The VA general medical examiner 
in March 2004 noted clear lungs, and no diagnosis of any 
respiratory illness.  The chest X-ray did not show any 
abnormality of the lungs, according to the reported 
interpretation.  The VA examiner in 2005 partially clarified 
the previously reported opinion but did not modify any 
previous opinion regarding a diagnosis for the respiratory 
system.  

Thus, the record as it currently stands does not show the 
diagnosis of a chronic respiratory disorder linked to 
military service on any basis or any respiratory symptoms 
that are unexplained.  Again, the situation is one where the 
veteran simply relates a disorder to military service and 
there is no competent medical opinion relating it to service 
or other competent evidence he suffered an event or injury 
that may be associated with symptoms he reported.  See 
Duenas, supra.   


ORDER

Service connection for a variously diagnosed psychiatric 
disability, to include PTSD, is granted. 

Service connection for a skin disorder as an undiagnosed 
illness, identified a recurrent itching with lichen simplex, 
is granted.  

Service connection for hypertension is denied.  

Service connection for tinea pedis and for a disability 
claimed as colds and a flu-like illness, to include as an 
undiagnosed illness is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


